 Case 2:18-cv-10150-FLA-ADS Document 183 Filed 02/26/21 Page 1 of 2 Page ID #:1172




 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11   MONRELL D. MURPHY,                           Case No. 2:18-cv-10150-FLA (ADSx)

12                               Plaintiff,
                                                  ORDER ACCEPTING REPORT AND
13                        v.                      RECOMMENDATION OF UNITED
                                                  STATES MAGISTRATE JUDGE
14   S. KERN, et al.,                             REGARDING PARTIAL MOTION FOR
                                                  SUMMARY JUDGMENT [132]
15                               Defendants.

16

17          Pursuant to 28 U.S.C. § 636, the court has reviewed the Partial Motion for

18   Summary Judgment [Dkt. No. 132] and all applicable pleadings herein, including the

19   Report and Recommendation (“R&R”) dated December 21, 2020 [Dkt. No. 174],

20   Plaintiff’s Objections to the R&R (“Objections”), [Dkt. No. 177], Defendants’ Reply [Dkt.

21   No. 180], and all related documents.

22          Nothing in the Objections refutes the Magistrate Judge’s findings that multiple

23   claims must be dismissed in part or in whole due to Plaintiff’s failure to exhaust

24   administrative remedies. See generally [Dkt. No. 174]. Plaintiff’s Objections fail to
 Case 2:18-cv-10150-FLA-ADS Document 183 Filed 02/26/21 Page 2 of 2 Page ID #:1173




 1   refute the finding that there is no genuine dispute whether Plaintiff properly exhausted

 2   administrative remedies with regards to multiple claims. Accordingly, Plaintiff’s

 3   objections are overruled.

 4         As such, after thorough analysis and consideration of the applicable Complaint,

 5   the Partial Motion for Summary Judgment and all related filings, the Report and

 6   Recommendation, Plaintiff’s Objections, and the Reply, and having performed a de novo

 7   review of those portions to which objections were made, the court concurs with and

8    accepts the findings, conclusions, and recommendations of the Magistrate Judge.

 9         Accordingly, IT IS HEREBY ORDERED:

10         1.     The United States Magistrate Judge’s Report and Recommendation,

11                [Dkt. No. 174], is accepted;

12         2.     Defendants’ Partial Motion for Summary Judgment [Dkt. No. 132] is

13                granted in part as follows;

14                a.     Claims I, VIII, X, XII are dismissed in their entirety without

15                       prejudice;

16                b.     Claim III as to defendants Cerca and Mobley is dismissed without

17                       prejudice;

18                c.     Claim V as to defendant Sanchez is dismissed without prejudice;

19                d.     Claim VIII as to defendants Sanchez and Campbell is dismissed

20                       without prejudice; and

21                e.     Claim XI as to defendants Villalobos, Mathews, Coleman, and

22                       Oliver is dismissed without prejudice.

23   DATED: February 26, 2021          _____________________________________
                                       FERNANDO L. AENLLE-ROCHA
24                                     United States District Judge



                                                  2
